DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 15-19, which were non-elected without traverse on 6/16/2020. Accordingly, claims 15-19 have been canceled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL claims 15-19
Allowable Subject Matter
Claims 1-6, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a display device, and “second pattern shaping wires configured to control a shape of each of the second optical patterns, each of the second optical patterns being connected to a respective some of the second pattern shaping wires, wherein a number of the second pattern shaping wires connected to each of the second optical patterns is less than a number of the first pattern shaping wires connected to each of the first optical patterns.”

Prior art reference Christophy (US 2017/0219859 A1) discloses a display device with optical patterns that changes shape based on a control signal, but does not disclose having different number of pattern shaping wires for each of the optical patterns.
Claims 2-6, 8-9, 12-14 are allowed due to their dependence on claim 1.


Claim 10 recites, inter alia, a display device and “pattern shaping wires confiqured to receive a control voltaqe from the interconnection layer and to control a shape of each of the first and second optical patterns via the control voltage, wherein each of the first and second optical patterns has an isolated pattern shape and is connected to a respective some of the pattern shaping wires, wherein the first optical pattern is spaced apart from the first light source unit by a first distance and the second optical pattern  is spaced apart from the first light source unit by a second distance greater than the first distance, and wherein a first side surface of the first optical pattern has a first area, and a second side surface of the second optical pattern has a second area greater than the first area.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Christophy (US 2017/0219859 A1) discloses a display device with optical patterns that changes shape based on a control signal, but does not disclose having different side surface areas for the optical patterns that changes shape based on a control signal with pattern shaping wires.
Claim 11 is allowed due to their dependence on claim 10.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875